                    UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                         DOCKET NO. 3:11CR366

            V.                                                   ORDER

MARCUS JAMAL SHANKLE


   This MATTER is before the Court on Defendant’s Pro Se Motion to Reduce Sentence
Pursuant to First Step Act 2018.

   Setting Response Deadline for US Attorney as to Defendant. The Government is hereby
ordered to inform the Court of Document 45– Motion to Reduce Sentence Pursuant to First Step
Act 2018, Responses are due by October 12, 2021.

IT IS SO ORDERED.

                                     Signed: September 9, 2021




         Case 3:11-cr-00366-FDW Document 46 Filed 09/09/21 Page 1 of 1
